Citation Nr: 1342813	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  08-17 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD) with mood disorder, previously service connected as generalized anxiety disorder, rated as 50 before March 26, 2007, 10 percent from March 26, 2007 to November 16, 2007, and 30 percent disabling subsequent to November 16, 2007.

2.  Entitlement to a total disability evaluation due to individual unemployability (TDIU) based on service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2007 of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In July 2013, the Veteran appeared at a hearing before the undersigned.  A transcript of the hearing is in the record.

The Board notes that the RO has certified the appeal to the Board as a claim for a rating higher than 30 percent for service connected PTSD.  This is technically incorrect.  In April 2007, the RO filed a rating decision granting service connection for generalized anxiety disorder and awarded a fifty percent evaluation effective April 2006, the date the Veteran filed his claim to March 26, 2007, the date the RO determined that evidence established his symptoms had improved.  In June 2007, the Veteran filed a notice of disagreement contending his condition was substantially worse than the rating assigned.  In November 2007, the Veteran filed a second document asking for an increased evaluation for his anxiety disorder.  In March 2008, the RO increased the rating for anxiety disorder from10 percent to 30 percent, effective November 16, 2007, the date the Veteran filed his document with VA asking for an increased evaluation for his anxiety disorder.  

The Veteran, however, never withdrew the June 2007 notice of disagreement.  See 38 C.F.R. § 20.204.  Therefore, the claim before the Board is a claim for an initial evaluation for his service connected mental health disability as set forth on the first page of the decision.  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999) (the Board must analyze and determine the Veteran's appeal based upon the Veteran's dissatisfaction with an initial rating assigned following a grant of service connection including whether separate ratings may be assigned for separate periods of time based on facts found).

In a rating decision issued in November 2012, the RO characterized the Veteran's service connected mental health disability as posttraumatic stress disorder (PTSD) with mood disorder, previously diagnosed as generalized anxiety disorder.  The disability rating remained at 30 percent.

The Board notes that the Veteran has indicated he is unable to work due to his medical conditions, some of which are service connected.  This raises the issue of entitlement to total disability based upon individual unemployability (TDIU).  The issue of whether entitlement to TDIU is warranted as a result of the service connected disabilities is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue is set forth on the first page of the decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 613   (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them). Therefore, on remand, VAMC treatment records from January 2013 to the present.

The Veteran has indicated his mental health disability has prevented him from obtaining and maintaining employment.  While he testified he is currently receiving Social Security Administration retirement benefits, the record indicates he first applied for disability benefits, apparently unsuccessfully.  VA is obligated to obtain records of the Social Security Administration if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The VA duty to assist also applies to records held by other Federal agencies.  See 38 C.F.R. § 3.159 (c).  The records have not been obtained.  The Board finds there is a reasonable possibility that the records could help the Veteran and the RO should request the Social Security Records.

The Board has also determined that a remand is necessary to determine the current level of severity of the Veteran's service connected PTSD.  At his hearing, the Veteran testified that his condition has worsened since the last VA examination, occurring in September 2012.  As the Veteran indicated his existing PTSD symptoms have worsened, a new VA psychiatric examination to ascertain the current severity of PTSD is warranted.  38 U.S.C.A. § 5103A.

Furthermore, a VA examination is required to assist the Board before determining the proper rating as the Veteran may have more than one mental health disability that is service connected.  As noted above, the Veteran was originally service connected for general anxiety disorder.  The RO, based upon a September 2012 VA examination, changed the service connected mental health disability from general anxiety disorder to PTSD.  The examiner stated the anxiety symptoms were secondary to the PTSD and the PTSD diagnosis subsumed the prior diagnosis of a generalized anxiety disorder.  

The medical evidence, however, suggests the anxiety disorder resulted from service when the Veteran reported to three supervisors instead of one creating a confused and irreconcilable conflict.  His PTSD was based upon a stressor that occurred at a different time while serving in Vietnam.  It therefore suggests the Veteran has two separate mental health disabilities, both of which resulted from service.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  Further, there is no prohibition against a veteran being service-connected for more than one diagnosed psychiatric disorder; see Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (noting that different psychiatric diagnoses may have symptoms that are not overlapping).  The Board must accordingly consider whether the change from a service connected diagnosis of generalized anxiety disorder to PTSD represents a change in diagnosis or whether both PTSD and general anxiety disorder are present and related to service.  See 38 C.F.R, § 4.13.  The Board can then determine the rating for all service-connected mental health disorders based on all psychological symptoms and impairments, without differentiation, but without assigning evaluations for the same symptoms under more than one code.  See 38 C.F.R, §§ 4.14, 4.125.  Stated another way, the Board needs to learn whether the Veteran has a current Axis I diagnosis of a generalized anxiety disorder or whether his symptoms of anxiety are symptoms of his PTSD.  If the Veteran does have generalized anxiety disorder, the opinion should specify which symptoms (and their level of severity) are attributable solely to the generalized anxiety disorder and which symptoms overlap with his PTSD.

As to the claim for total disability based upon individual unemployability (TDIU), the Board notes that such a claim would already be part of his claim for a higher rating for PTSD if, as he did in this instance, it was raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (a request for a total disability rating for compensation based on individual unemployability raised by the Veteran is not a separate claim for benefits, but part of the claim for increase).

Since this matter must be remanded to determine the current level of severity of his PTSD disability, which the Veteran has claimed affects his employability, the Board finds that the Veteran's claim for entitlement to TDIU is inextricably intertwined with the other issue.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Nevertheless, the Board has determined that the VA examiner should also determine whether, after the foregoing development, his service-connected disabilities, but not in conjunction with any of his nonservice-connected disabilities or age, makes him unemployable for VA purposes.  Thus, the issue of entitlement to TDIU must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security Administration, the records pertinent to the Veteran's claim for SSA disability benefits, including all medical records and copies of all decisions on the claim.

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

2.  Associate with the file all VAMC outpatient notes from January 2013 to the present.  The Veteran should also be asked to provide the names and addresses of any non-VA health care providers from whom he has sought treatment for his psychiatric disorder during the pendency of this appeal.

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

3.  After the foregoing record development is completed, provide the Veteran a VA psychiatric examination to determine the current nature and severity of the Veteran's service-connected PTSD and the Veteran's ability to obtain and maintain gainful employment solely on the basis of his service-connected disability.  The claims file must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  A complete rationale for all opinions must be provided.

The examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his PTSD, including the frequency, duration, intensity, onset of any change in symptoms, and functional effects of symptoms such as, but not limited to, panic attacks.  All signs and symptoms of the Veteran's PTSD should be reported in detail, and the examiner should describe the impact of the Veteran's PTSD on his occupational and social functioning.

The examiner is asked, if feasible, to reconcile Veteran's current service-connected PTSD diagnosis with the diagnosis of general anxiety disorder that appears in the records, including whether the PTSD diagnosis represents a change in diagnosis, a progression of the Veteran's prior diagnoses, correction of an error, or the development of a new and separate condition.  See 38 C.F.R. § 4.125.

If the examiner determines that the Veteran has a separate diagnosis of generalized anxiety disorder, then the examiner should determine whether it is at least as likely as not (50 percent probability or more) the general anxiety disorder had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

If the general anxiety disorder is not related to service, is it at least as likely as not (50 percent probability or more) the general anxiety disorder is aggravated by his service-connected PTSD.

The examiner is also asked to determine which symptoms that could be associated with his service connected PTSD, and if applicable, generalized anxiety disorder are associated with the diagnosis or are attributable to other non-service connected disabilities such as, but not limited to, cognitive dysfunction, restless leg syndrome, or striatonigal degeneration.  

The examiner is also asked to assess the Veteran's ability to obtain and maintain gainful employment solely on the basis of PTSD and all other service-connected disabilities and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities prevents him from engaging in substantially gainful employment consistent with his education and occupational experience.

When offering the opinion, the examiner is instructed to ignore the effects of age or any non-service connected disabilities.

If, however, after a review of the record, an opinion on employability is not possible without resort to speculation, the VA examiner is asked to clarify whether an opinion on employability is beyond what may be reasonably concluded based on the evidence of record, considering current medical knowledge.  Any additional development deemed necessary in order to provide the requested opinion should be obtained.

4.  The Veteran is to be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must indicate that it was sent to his last known address of record.  If he fails to report, the claim folder must indicate whether the notification letter was returned as undeliverable.

5.  After the development requested is completed, adjudicate the claim for a higher initial evaluation for PTSD, and entitlement to total disability rating based upon individual unemployability due to service-connected disability.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


